Bassam Awad appeals from a judgment of a single justice of this court denying his petition for relief pursuant to G. L. c. 211, § 3. He had sought relief from the failure of the Superior Court to act on motions he had filed in a civil action. Awad does not, however, present any argument on appeal challenging the single justice’s action. See Mass. R. A. P. 16 (a) (4), as amended, 367 Mass. 921 (1975). Moreover, he had adequate alternatives to obtain action on his Superior Court motions. See Muldoon v. Superior Court Dep’t of the Trial Court, 439 Mass. 1010 (2003); Matthews v. D’Arcy, 425 Mass. 1021, 1022 (1997); Zatsky v. Zatsky, 36 Mass. App. Ct. 7, 12 (1994).

Judgment affirmed.